ORDER
This matter came on before the Court on the Petition for Reinstatement of Charles F. Stein, III and the Response of Bar Counsel.
The Court having considered the Petition and Response, it is this 26th day of August, 2003
ORDERED, that Charles F. Stein, III be, and he is hereby, reinstated by this Court to the practice of law in Maryland and it is further
*541ORDERED, that the Clerk of this Court shall replace the name of Charles F. Stein, III on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.
Judge ELDRIDGE did not participate in the consideration of this matter.